6. Emission performance standards for new passenger cars (
- After the vote:
rapporteur. - Mr President, as rapporteur, I had wanted to speak before my report, but I thank you for the opportunity to speak now, because it is important for all our sakes that a couple of things are put on the record.
There is probably one issue that would unite all of us in this Chamber here this morning, and that is that first-reading agreements do justice neither to respecting parliamentary procedure nor to the substance of the legislation, especially when the issue is very complex and technical.
(Applause)
First-reading agreements must, therefore, be rare and the exception, and only exceptional circumstances deserve such an exceptional response.
My second procedural point is that there is no legal provision for the involvement of Heads of State in the codecision process.
(Applause)
While aspects of the climate package were on the agenda at last week's summit meeting, and a requirement from that summit that any future revisions on amendments to aspects of EU ETS be available to be considered by future summits, at the subsequent trialogue on Saturday morning in Brussels, I added, with the full support of all the shadow rapporteurs, a new recital to my report - subsequent to the summit - which was then accepted by COREPER on Saturday afternoon. That recital emphasised the unique and transformative nature of EU ETS legislation, but stated that this consultation with Heads of State and Government must in no way be taken as a precedent for any other legislation.
It has been an epic legislative journey. I should like to thank Commissioner Dimas and his team, Minister Borloo and his team, with particular thanks to Ambassador Léglise-Costa for his enormous body of work. I should like to thank the staff of the Committee on the Environment, Public Health and Food Safety - and allow me to single out Virpi Köykkä for her Trojan work - all our group staff, my personal assistant, Kavi, for her untiring work but, above all, my fellow shadow rapporteurs and their staff for a very good cooperative body of work.
(Applause)
I would like to take this opportunity at the end of nearly a year's work to add my thanks to all participants. I would especially like to thank the rapporteurs and shadow rapporteurs. I will not repeat what has been said by the rapporteur Avril Doyle. A truly exceptional situation requires exceptional measures and the French Presidency has made a truly exceptional effort towards achieving a compromise. I firmly believe that the fact that the climate package is disliked by both the more ambitious and the less ambitious proves that a compromise has truly been achieved.
Thank you very much. Ladies and gentlemen, I hope I speak on behalf of everyone here when I say that the European Parliament has been extremely cooperative with the Council, and also when I state officially that the way in which we have reached a decision on this must be the exception rather than the rule, and that, in future, we must insist on a first reading here in principle, in order to make Parliament's position clear.
(Applause)